DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 2014/0253265 to Suzuki et al. (Suzuki) as evidenced by US patent application publication number 2013/0276564 to Popp et al. (Popp) and US patent application publication number 2016/0186622 to Gruener et al. (Gruener).
Suzuki discloses:
Regarding claim 1:
An electromagnetic control device (figure 1), comprising: 
an armature (12);  
50), with which the armature is mounted to be movable along a longitudinal axis of the control device in an energized condition and is movable between a retracted position and an extended position relative to a pole core (¶0063, the coil unit is moveable with the tappet/plunger 11); 
a tappet (11) which interacts with the armature (12; ¶0048) and is mounted for movement along the longitudinal axis (see extending direction R1 in figure 1) and has a free end (see figure 1 below, element A) by which the tappet interacts with a camshaft (figure 2, element 70) in the extended position for adjusting the camshaft (11 contacts groove 71 and adjusts the camshaft 70 in either direction “L” or “F”);  
an adapter (figure 1, element 2) to a cylinder head cover (interpreted as intended use of which the adapter 2 could be connected with); 
a first bearing section (4) within the adapter (2) for rotational bearing of the tappet (the tappet rotates within the bearing during contact with the groove 71 of the camshaft as evidenced by US 2016/0186622 to Gruener ¶0016 which indicates that the tappet rotates which is the result of the tappets engagement with the groove); 
a second bearing section (23 or 42) outside of the adapter for rotatable mounting of the tappet (11) and/or the armature (mounts the armature by extension through tappet 11); and 
wherein the armature and the tappet are connected to one another (¶0048, “a first armature arrangement 10 which consists of an armature 12 which is arranged fixedly in terms of movement on a first actuating element 11”) for conjoint rotation (¶0048 indicates that the tappet 11 and armature 12 are fixedly connected while the Gruener above indicates that the tappet does rotate (during engagement with the groove) which would indicate that tappet 11 and armature 12 would move together when fixed in the manner described in the Suzuki reference; further, under the broadest reasonable interpretation, the claim does not require when this “conjoint rotation” occurs which can happen during assembly of the armature 12 and tappet 11 into the control device or when the two are assembled within the electromagnetic control device and attached to the cylinder head)
wherein the second bearing section comprises a friction bearing (surface 23 that supports the movement of the tappet 11), 
wherein the friction bearing (23 arranged within 2a) is arranged in a tubular body (2a), 
wherein the electromagnetic control device further comprises a spring element (34) having a first end (see figure 1 above, element C) and a second end (see figure 1 above, element D), the spring element being supported on the first end (see figure 1 above, element C) by a spring plate (32) on the tappet (11) or on the armature and being supported at the second end (see figure 1 above, element D) on the second bearing section (42), 
wherein the friction bearing, the spring plate and the spring element are radially enclosed by the tubular body (friction bearing 23, spring plate 32 and spring element 34 are all enclosed radially by tubular body 2a).  

    PNG
    media_image1.png
    736
    577
    media_image1.png
    Greyscale

Figure 1 - from Suzuki, figure 1, annotated by the examiner

Regarding claim 7:
The control device according to claim 5, wherein the adapter (2) has a stop (5a) against which the spring plate (32) is stopped in the extended position (¶0068).  

Regarding claim 8:
The control device according to claim 1, further comprising:  
a permanent magnet (60), with which the armature in an unenergized condition of the coil unit is held in the retracted position (¶0056, the paragraph indicates during the rest position/non-energized coil unit state 12 bears against 20 and 32 bears against 40 which is the retracted position of the tappet 11 as shown in figure 1).  

Regarding claim 9:
A device (figure 1), comprising: 
a housing (3) having a longitudinal axis (axis corresponding to R1); 
an energizable coil unit (50) located in the housing; 
a tappet (11) that extends along the longitudinal axis (R1) and having a free end (see figure 1 above, element A) for interaction with a camshaft (11 contacts groove 71 and adjusts the camshaft 70 in either direction “L” or “F”); 
an armature (12) fixed to the tappet (11; ¶0048) and extending along the longitudinal axis; 
an adapter (figure 1, element 2) extending from the housing (under the broadest reasonable interpretation, the adapter extends away from the housing 3 even though it does not contact it) and having a first bearing section (4) for rotational bearing of the tappet (the tappet rotates within the bearing during contact with the groove 71 of the camshaft as evidenced by US 2016/0186622 to Gruener ¶0016 which indicates that the tappet rotates which is the result of the tappets engagement with the groove), wherein the first bearing section is located in the adapter (2) and outside of the housing (3); 
a second bearing section (23 or 42) located in the housing (3) for rotational bearing of the tappet, the armature, or both the tappet and armature (the tappet rotates within the bearing during contact with the groove 71 of the camshaft as evidenced by US 2016/0186622 to Gruener ¶0016 which indicates that the tappet rotates which is the result of the tappets engagement with the groove); 
the tappet 11 is rotatably mounted in both the first and second bearing sections and the armature 12 is mounted by extension through tappet 11); and 
wherein the tappet and armature conjointly rotate and move longitudinally along the longitudinal axis between a retracted position and an extended position (¶0048 indicates that the tappet 11 and armature 12 are fixedly connected while the Gruener above indicates that the tappet does rotate (during engagement with the groove) which would indicate that tappet 11 and armature would move together when fixed in the manner described in the Suzuki reference) without rotation of the tappet and armature relative to each other  (¶0048, “a first armature arrangement 10 which consists of an armature 12 which is arranged fixedly in terms of movement on a first actuating element 11”);
a spring (34) having a spring first end (see figure 1 above, element C) and a spring second end (see figure 1 above, element D); 
a spring plate (32); 
wherein the spring first end (see figure 1 above, element C) is supported by the spring plate (32) on the tappet (11) or on the armature and the spring second end (see figure 1 above, element D) is supported on the second bearing section (42), 
wherein the second bearing section comprises a friction bearing (surface 23 that supports the movement of the tappet 11) arranged in a tubular body (2a), 
friction bearing 23, spring plate 32 and spring element 34 are all enclosed radially by tubular body 2a).  

Regarding claim 11:
The device according to claim 10, wherein the adapter (2) has a stop (5a) against which the spring plate (32) is stopped when the tappet and armature are in the extended position (¶0068). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claims 1 or 3 above, and further in view of US patent application publication number 2009/0256092 to Nordstrom et al. (Nordstrom).
Regarding claim 2:
Suzuki fails to disclose:
The control device according to claim 1, wherein the second bearing section is made of a nonmagnetic or nonmagnetizable material.  

	An actuator (figure 1) with a liner tube (62) made from non-magnetic material such as stainless steel (¶0020) located within the pole pieces 64 and 66.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to further include a non-magnetic stainless steel liner tube within the second bearing section/pole pieces (23 or 42) of Suzuki as taught by Nordstrom to act as a guide to the plunger or as a magnetic barrier between the pole pieces of Suzuki (Nordstrom, ¶0020). With this modification, the liner tube would become the second bearing section instead of the pole pieces 23 or 24 of Suzuki.
Regarding claim 4:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 by Suzuki and Nordstrom:
The control device according to claim 3, wherein the friction bearing is made of plastic or a nonmagnetic or a nonmagnetizable stainless steel (see the non-magnetic stainless steel liner tube incorporated into Suzuki from Norstrom that replaces the pole pieces 23 or 42 of Suzuki as the second bearing section/friction bearing). 

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
Regarding the 35 USC 102(a)(1) rejections of claims 1 and 9:
The applicant has amended the claims to overcome the current prior art. However, as indicated above, the Suzuki reference still reads on the claim. The structure of the 2a of the 

Regarding the claim objections:
	The applicant’s amendments to the claims have addressed the claim objections and for this reason they have been withdrawn.

Regarding the 35 USC 112(b) claim rejections:
	The applicant’s amendments to the claims and arguments are persuasive and for this reason the rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.